Citation Nr: 9904445	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-17 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affair (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether the claimant submitted a timely Substantive 
Appeal on the issue of whether there was new and material 
evidence to reopen a claim for service connection for 
bilateral defective hearing.

2. Whether the claimant submitted a timely Substantive Appeal 
for a claim of entitlement to service connection for 
defective hearing left ear, secondary to a disability for 
which compensation benefits were awarded under 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
October 1975, and from November 7, 1978 to March 12, 1979.

In the course of this appeal there has been raised the issues 
of service connection for headaches secondary to left ear and 
neck surgery, entitlement to an increased evaluation for loss 
of left ear auricle, and entitlement to a total rating based 
on individual unemployability.  These issues have not been 
developed for appeal and will not be considered by the Board 
at this time.  The RO's attention is directed to the claims 
for action deemed appropriate.


REMAND

The veteran filed an original claim for service connection in 
February 1976.  He specifically referred to a psychiatric 
disability.  VA hospitalization records dated in July to 
September 1976 show treatment for disabilities including 
mastoiditis leading to a left mastoidectomy.  Service 
connection was denied for disabilities including bilateral 
defective hearing in December 1976.  That rating action made 
no reference to any claim for service connection for a 
hearing loss based upon a causal relationship between the 
hearing loss and any other disability.  The veteran was 
notified of that determination and of his appellate rights.  
There was no appeal.  

By a rating action in December 1995, the veteran was granted 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for loss of part of the auricle of the 
left ear.

A claim for an "increased rating" for bilateral hearing 
loss was filed on behalf of the veteran in November 1996.  A 
January 1997 rating action found that new and material 
evidence had not been submitted to reopen the previously 
denied claim for service connection.  A notice of 
disagreement (NOD) was filed in February 1997, and a 
statement of the case (SOC) was issued in May 1997.  

The veteran, in a May 1997 VA Form 9, indicated that a Form 9 
had not accompanied the SOC.   He went on to state on the May 
1997 Form 9 that the loss of the left ear auricle, and the 
trauma of the surgery to the left ear and neck, caused 
hearing loss.  He made no reference to the question of 
whether he had submitted new and material evidence to reopen 
a previously denied claim for service connection on the basis 
of incurrence or aggravation in service.  In July 1997, a 
supplemental statement of the case (SSOC) was issued that 
included the issue of service connection for a hearing loss 
secondary to loss of part of the auricle of the left ear.  
The notice provided with that SSOC indicated that if it 
included an issue that was not included in a substantive 
appeal, "you must respond within 60 days to perfect your 
appeal of the new issue."  The notice with the SSOC did not 
advise the claimant that it was the initial notice of the 
rating action denying service connection for a left ear 
hearing loss as secondary to loss of part of the auricle of 
the left ear auricle.  

Hearing testimony on the issue of service connection for a 
left ear hearing loss as secondary to loss of part of the 
left ear auricle and the post service mastoidectomy in the 
1970's was provided in April 1998.  The hearing officer 
issued a decision on the claim for service connection a left 
ear hearing loss as secondary to loss of part of the auricle 
of the left ear in June 1998 and the veteran was provided a 
SSOC with this determination.  The notice accompanying that 
SSOC expressly advised the claimant that if the SSOC 
contained an issue not included in a prior substantive 
appeal, he had to respond within 60 days to perfect his 
appeal as to the new issue.

In assessing this matter, the Board notes that although the 
veteran's has pursued a single claim of entitlement to 
service connection for a hearing loss, he has advanced two 
distinct theories of entitlement that stand in separate 
procedural postures.  The first theory of entitlement is that 
of incurrence or aggravation in service.  This claim was 
originally denied in 1976 and the veteran failed to appeal 
that determination.  Thus it became final.  When the veteran 
initially applied to reopen his claim, the RO correctly found 
that the threshold question with respect to that theory of 
entitlement was whether the claimant had submitted new and 
material evidence.  The RO found that he had not and provided 
him with notice of its determination.  The veteran filed a 
timely notice of disagreement and was provided a timely 
statement of the case.

The question then to the Board is whether a timely 
substantive appeal was filed with respect to that theory of 
entitlement.  A substantive appeal permits the appellant to 
consider the reasons for an adverse RO determination, as 
explained in the SOC, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
Archbold v. Brown, 9 Vet. App. 124 (1996).  By this 
definition, the May 1997 VA Form 9 was not a Substantive 
Appeal as to whether new and material evidence had been 
submitted to reopen a claim for service connection for a 
hearing loss on the basis of incurrence or aggravation in 
service as it made no reference whatsoever to that theory of 
entitlement.  Instead, the May 1997 VA Form 9 raised for the 
first time a claim for service connection for defective 
hearing in the left ear, secondary to a disability for which 
the claimant had been found to be entitled to compensation 
benefits under 38 U.S.C.A. § 1151.  

With regard to the theory of entitlement that service 
connection for defective hearing in the left ear was 
warranted on the basis that it was secondary to the left ear 
disability, this claim was initially denied by rating action 
in July 1997.  The initial notice of that determination was 
provided to the claimant in the July 1997 SSOC.  Although the 
SSOC properly advised the claimant that this was the initial 
determination as to that theory of entitlement, the notice 
sent with the SSOC unfortunately advised the claimant that if 
the SSOC contained an issue that not included in a prior 
substantive appeal, he had to respond within 60 days to 
perfect his appeal as to the new issue.  The notice did not 
advise the claimant that he must first file a NOD and that 
the time limit for filing an NOD was one year from the date 
of notification of the determination.  

Notwithstanding that defect, the April 1998 hearing testimony 
can be construed as a NOD as to that theory of entitlement. 
(See Tomlin v. Brown, 5 Vet. App. 355 (1993).)  Thereafter 
the claimant was provided a SSOC that constituted an SOC on 
that theory of entitlement.  That SSOC correctly notified him 
that he had 60 days in which to perfect his appeal.  A review 
of the record does not show that a VA Form 9 or 
correspondence with equivalent information was filed within 
60 days of the June 1998 SSOC.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever periods ends later.  38 C.F.R. § 20.302 (1998).  An 
untimely Substantive Appeal deprives the Board of 
jurisdiction to consider the merits of an appeal.  See 
Garlejo v. Brown, 10 Vet. App. 229, 232 (1997).  

In other words, in the absence of a substantive appeal, the 
Board does not have jurisdiction to consider either whether 
new and material evidence has been submitted to reopen a 
claim for service connection for bilateral hearing loss on 
the basis of incurrence or aggravation, or a claim for 
service connection for defective hearing in the left ear, 
secondary to the disability for which the claimant is 
receiving benefits under the provisions of 38 U.S.C.A. 
§ 1151.  However, whether a NOD or Substantive Appeal had 
been filed on time is an appealable issue, and the claimant 
is entitled to file a NOD and receive a SOC.  38 C.F.R. §  
20.101(c) (1998).  Marsh v. West, 11 Vet. App. 469, 471-72 
(1998).  The Board assumes jurisdiction over the issues of 
timeliness of the substantive appeals for the new and 
material and secondary service connection issues.

Where the Board addresses a question that was not addressed 
by the RO, it must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
must either ask the veteran if he objects to Board 
adjudication in the first instance of a particular question 
or to include its statement of reasons or bases under 
38 U.S.C.A. § 7104(d)(1) an explanation as to why there was 
no prejudice.  Sutton v. Brown, 9 Vet. App. 553, 564-70 
(1996).  Therefore, in this instance, the timeliness issues 
are remanded to provide the appellant an opportunity to 
submit additional evidence and argument.  Marsh, supra.

In light of the above, this case is remanded to the RO for 
the following actions:

1.  The RO should make a formal rating 
determination as to the issue of 
timeliness of a Substantive Appeal on the 
issue of whether there was new and 
material evidence to reopen a claim for 
service connection for bilateral 
defective hearing on the basis of 
incurrence or aggravation, and the issue 
of timeliness of a Substantive Appeal for 
a claim of entitlement to service 
connection for defective hearing left 
ear, claimed as secondary to a disability 
for which compensation benefits have been 
awarded under 38 U.S.C.A. § 1151.  The 
claimant should then be notified of that 
determination.

2.  If the appellant files a NOD to the 
above determinations, he and his 
representative should be provided a SOC, 
and offered an opportunity to submit 
evidence and argument in regard to the 
those issues, to include a timely filed 
Substantive Appeal.  

The claimant is advised that an adverse 
determination as to whether he submitted 
a timely Substantive Appeal on the issue 
of whether there was new and material 
evidence to reopen a claim for service 
connection for bilateral defective 
hearing will render the original new and 
material issue moot.  Likewise, an 
adverse determination as to whether the 
claimant submitted a timely Substantive 
Appeal for a claim of entitlement to 
service connection for defective hearing 
left ear, secondary to a disability for 
which compensation benefits were awarded 
under 38 U.S.C.A. § 1151, will render the 
secondary service connection issue moot.  

Thereafter, the case should be reviewed, and if any benefit 
sought remains denied, the case should then be returned to 
the Board for further appellate consideration.  By this 
action, the Board intimates no opinion legal or factual as to 
the ultimate determination warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 7 -


